In the Court of Error, 1796. Error from the Supreme Court on a judgment in Assumpsit by Default. The Plaintiff in the Court below had in the in toto attingens on the Roll, taken Judgment for Six-pence less than the Amount of the Damages and Costs found by the Jury, and the Costs of Increase. The following Judgment was thereupon entered in this Court, viz. " This "Court having heard Counsel on both Sides, and "due Consideration having been had of what was "offered on either Side in this Cause, and one of "the Causes of Error assigned being a miscafting "by the Defendant in Error, it is thereupon or"dered by this Court, that the Record in this "Cause be amended, whereby to correct such mis"calling, as follows, that is to say, by striking out " the Word ten in the Judgment between the " Word Pounds and the Word Shillings, and in-"ferting the Word eleven instead thereof; and by "striking out the Words and Six-pence, after the "said Word Shillings. And it is thereupon fur- " ther ordered and adjudged by this Court, that *42"the said Judgment given in the said Supreme "Court be and hereby is affirmed: and that the "Transcript of the said Record to amended, be re"mitted, to the End that the Record remaining in "the said Supreme Court be also amended in like " manner: and that Execution may be thereupon "had accordingly. And it is further ordered, "that the Defendant in Error pay to the Plaintiff "in Error, his Costs of prosecuting the said Writ " of Error to be taxed."
B.